                                                                                Case 3:19-cv-02488-JCS Document 60-4 Filed 02/26/21 Page 1 of 6


                                                                            1
                                                                                LAFAYETTE & KUMAGAI LLP
                                                                            2   GARY T. LAFAYETTE (SBN 88666)
                                                                                Email: glafayette@lkclaw.com
                                                                            3   BRIAN H. CHUN (SBN 215417)
                                                                                Email: bchun@lkclaw.com
                                                                            4   1300 Clay Street, Suite 810
                                                                                Oakland, California 94612
                                                                            5   Telephone:    (415) 357-4600
                                                                                Facsimile:    (415) 357-4605
                                                                            6
                                                                                Attorneys for Defendant
                                                                            7   SAFEWAY INC.

                                                                            8
                                                                                                             UNITED STATES DISTRICT COUT
                                                                            9
                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                                           10

                                                                           11
                                                                                DEBRA HORN,                                Case No. 3:19-cv-02488-JCS
LAFAYETTE & KUMAGAI LLP




                                                                           12
                                                                                              Plaintiff,
                                             1300 CLAY STREET, SUITE 810
                                             OAKLAND, CALIFORNIA 94612




                                                                           13   vs.                                        DECLARATION OF CELIA KETTLE IN
                                                 FAX (415) 357-4605




                                                                                                                           SUPPORT OF DEFENDANT SAFEWAY
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14   SAFEWAY INC. and Does 1-50,                INC.’S MOTION FOR PARTIAL
                                                                                                                           SUMMARY JUDGMENT
                                                                           15                 Defendants.

                                                                           16                                              Date:        April 30, 2021
                                                                                                                           Time:        9:00 a.m.
                                                                           17                                              Courtroom:   Courtroom F, 15th Floor
                                                                                                                           Judge:       Hon. Joseph C. Spero
                                                                           18
                                                                                                                           Action Filed: March 11, 2019
                                                                           19                                              Notice of Removal Filed: May 8, 2019
                                                                                                                           Trial Date: September 27, 2021
                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                               DECLARATION OF CELIA KETTLE IN SUPPORT OF DEFENDANT
                                                                                               SAFEWAY INC.’S MOTION FOR PARTIAL SUMMARY JUDGMENT                 1
                                                                                                               (Case No. 3:19-cv-02488-JCS)
                                                                                Case 3:19-cv-02488-JCS Document 60-4 Filed 02/26/21 Page 2 of 6


                                                                            1          I, CELIA KETTLE, declare:
                                                                            2          1.      Throughout 2016 and 2017, I was employed by Defendant Safeway Inc.
                                                                            3   (“Safeway”) as an Asset Protection Manager for District 7, which included Store No. 1953 in
                                                                            4   Dublin, California (the “Dublin store”). I make this declaration in support of Safeway’s Motion
                                                                            5   for Partial Summary Judgment. I make this declaration of my own personal knowledge and
                                                                            6   could testify competently thereto under oath if called as a witness.
                                                                            7          2.      On January 13, 2016, Asset Protection Director Victor Woods forwarded me an
                                                                            8   email from an African American female customer, dated January 12, 2016, in which she
                                                                            9   complained about Ms. Horn contacting the police and falsely accusing her of stealing alcohol.
                                                                           10   She wrote that she and her 14-year-old daughter had been stopped by the police at the Dublin
                                                                           11   store on January 10, 2016 after they had purchased sandwiches and other items from the deli. A
LAFAYETTE & KUMAGAI LLP




                                                                           12   true and correct copy of this email is attached hereto as Exhibit A.
                                             1300 CLAY STREET, SUITE 810
                                             OAKLAND, CALIFORNIA 94612




                                                                           13          3.      I immediately commenced an investigation of this complaint. My investigation,
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14   included, among other things, speaking with the customer who informed me that she felt that she
                                                                           15   and her daughter had been singled out by Ms. Horn based on their race, and interviewing Ms.
                                                                           16   Horn, who acknowledged contacting the police regarding the customers. I concluded, based on
                                                                           17   my investigation, that Ms. Horn had violated Safeway’s Shoplifting Deterrence policy by
                                                                           18   assisting in the detention of a customer. I advised Ms. Horn that she was not authorized to assist
                                                                           19   in the detention of suspected shoplifters, including by contacting the police.
                                                                           20          4.      On April 11, 2017, Michael Vasquez, the Store Director for the Dublin store,
                                                                           21   forwarded me a letter he had received from an attorney retained by two customers of color who
                                                                           22   had visited the Dublin store. The letter complained about Ms. Horn’s racial profiling of the
                                                                           23   customers, a false accusation of shoplifting, and a wrongful detention and demanded
                                                                           24   compensation for civil rights violations. The letter stated, among other things, the following:
                                                                           25          I gather from Ms. _______ that you have admitted that the employee who summoned the
                                                                           26          police did not follow established Safeway procedure before calling the police. The fact
                                                                                       seems inescapable that your employee’s decision-making had very little to do with their
                                                                           27          actual actions, but was largely induced on account of their race. Your employee’s actions
                                                                                       were a false report of a crime, and led to Mr. and Ms. ________’s wrongful detention by
                                                                           28
                                                                                                 DECLARATION OF CELIA KETTLE IN SUPPORT OF DEFENDANT
                                                                                                 SAFEWAY INC.’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                  2
                                                                                                                 (Case No. 3:19-cv-02488-JCS)
                                                                                Case 3:19-cv-02488-JCS Document 60-4 Filed 02/26/21 Page 3 of 6


                                                                                       the police, their humiliation in front of members of their community during the police
                                                                            1          interrogation, and were a personal insult to their dignity. And it is not hyperbole to say
                                                                            2          that Safeway’s baseless call to law enforcement brought potentially deadly force into
                                                                                       what was in fact a charitable undertaking by our clients.
                                                                            3
                                                                                       Our firm has been instructed to file suit against Safeway and the employee for making a
                                                                            4          false police report, inducing their false detention, and inducing civil rights violations
                                                                                       based on race . . . .
                                                                            5
                                                                                       5.      I immediately began an investigation of this complaint. On April 27, 2017, I
                                                                            6
                                                                                suspended Ms. Horn’s employment pending the completion of my investigation. Based on my
                                                                            7
                                                                                investigation, I concluded that Ms. Horn had spoken to the police, accused the customers of an
                                                                            8
                                                                                intent to shoplift without basis or authorization, and that she violated multiple Safeway policies,
                                                                            9
                                                                                including, once again, the Shoplifting Deterrence policy. I reported my findings to District
                                                                           10
                                                                                Manager Kevin Lovell.
                                                                           11
                                                                                       6.      During this period of time (2016-2017), and at the time I conducted the
LAFAYETTE & KUMAGAI LLP




                                                                           12
                                             1300 CLAY STREET, SUITE 810
                                             OAKLAND, CALIFORNIA 94612




                                                                                investigations discussed above and made the decision to suspend Ms. Horn’s employment, I was
                                                                           13
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW




                                                                                not an officer or director of Safeway Inc. I also did not have the authority to make, modify
                                                   (415) 357-4600




                                                                           14
                                                                                and/or deviate from corporate policy. Rather, I implemented the company’s directives that were
                                                                           15
                                                                                set and established by others in a manner that complied with and was consistent with corporate
                                                                           16
                                                                                policy. My job responsibilities included making sure that the policies created and established by
                                                                           17
                                                                                others were followed. I also did not have the authority to hire or terminate the employment of
                                                                           18
                                                                                any employees.
                                                                           19

                                                                           20
                                                                                       I declare under penalty of perjury under the laws of the State of California and the United
                                                                           21
                                                                                States of America that the foregoing is true and correct.
                                                                           22

                                                                           23
                                                                                                     25 day of February, 2021 in __________________,
                                                                                       Executed this _____                       Pleasanton          California.
                                                                           24

                                                                           25
                                                                                                                                            CELIA KETTLE
                                                                           26

                                                                           27

                                                                           28
                                                                                                 DECLARATION OF CELIA KETTLE IN SUPPORT OF DEFENDANT
                                                                                                 SAFEWAY INC.’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                   3
                                                                                                                 (Case No. 3:19-cv-02488-JCS)
Case 3:19-cv-02488-JCS Document 60-4 Filed 02/26/21 Page 4 of 6




               EXHIBIT A
         Case 3:19-cv-02488-JCS Document 60-4 Filed 02/26/21 Page 5 of 6




Fwd: Distraught Customer
      \ \\ '
Victor Woods

Reply all I

To:




Wed 1/13/2016 10:35 AM
Please call the customer today and assure her that you will look into this.


Victor Woods
Director, Asset Protection
Albertsons Safeway Norcal Division
Office (925) 467-3274 or Fax (623) 336-6119


Begin forwarded message:

From: Business Ethics <Business.Ethics@safeway.com>
Date: January 13, 2016 at 10: 15: 19 AM PST
To: Victor Woods <victor.woods@safeway.com>
Subject: FW: Distraught Customer

Hello,

From the Business Ethics Email.

Thank you,
Emma Gomez
                                                                                  EXHIBIT


From:    •liitiiiQij"iiiiiiiii@iiiiiiiiii
Sent: Tuesday, January 12, 2016 7:31 PM
To: Business Ethics
Subject: Distraught Customer

Dear: Safe Way Corp.


On January I 0th 2016 around 7:20pm My 14 year old daughter. . and I went to Safeway in
Dublin off Dublin Blvd and Amador plaz.a to buy sandwiches and to get something to drink and some
other items. So we picked up a few bottles of water and some detergent after our sandwiches were




                                                                                  DEF 001016
        Case 3:19-cv-02488-JCS Document 60-4 Filed 02/26/21 Page 6 of 6




made and preceded to the self-checkout or either the other open checkout lines. I notice that the lines
were a little long, so I went to deli to pay for my items which r know I can and after I got my bag We
left out the store and r got halfway to my car and my daughter notice that a lady was outside the
store streaming, she had on a football jersey shirt and she had a cell phone in her hand, I told my
daughter maybe she is having a loud conversation over the phone and didn't think nothing of it. So as
I was backing out of the stall a couple seconds later Dublin PD pulled up behind me with flashing
lights he got out of is cruiser with his hand on his gun, and he told me to pull back into the stall
which I did, we was petrified I didn't know what was going on and my daughter stated are they going
to shoot us. My mind went to racing because It could happened this day in time. The officer approach
my vehicle and he told me that the lady in the store (Deborah) said that I had stolen some liquor
which I did not know what she was talking about the only thing we bought was the deli sandwiches
and water which 1 told the officer and he asked me do I have my receipt so I gave him my receipt and
he told me to pull out my driver's license, at this moment i was so afraid that I had to reach in my
purse. I noticed another cop approach on the passenger side which my daughter was sitting. I gave
my license to the second cop and the first officer he went back into the store to verify that I made my
purchases and he came back and said he did not see the person and i told him that the cashier at the
deli was a Hispanic male. While waiting and getting upset for being falsely accused of something I
will never do. The first officer came back and apologizes for what had happened. He told me that the
lady known as Deborah self-checkout clerk approach his vehicle flagging him down saying that they
had stolen liquor and stuff that's what the officer told me and that she made it seem like we did more
than what she was accusing us of the officer said. The store manager Michael Vasquez approach my
vehicle and told me he apologize for what happen and that he talked to Deborah the checkout clerk
and told her that she cannot accuse somebody of stealing if she haven't seen them steel anything. He
apologize again and said if anything we need let him know and not once did Deborah came to
apologize for what she falsely accused my daughter and I of, that could put our life's in danger. I've
been coming to Safeway in my neighborhood for I 3 years and I refuse to go out my way to another
store because she's still employed at that location. We were not just embarrassed we were humiliated
that this had to happen in front of a parking lot full of people. Im a business owner myself and I
would not accuses a customer of stealing, I would do my inventory and find out what was missing
view the video and contact the authorities, to just accuse~ someone of doing something they did not
like this was Salem in the I 800's.


P.S I would like to be contacted ASAP.




Sincerely,

Mrs••••I



email




                                                                                       DEF 001017
